 Case 3:18-cv-01345-X Document 120 Filed 05/24/21           Page 1 of 14 PageID 4406



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  MURPHY OIL USA, INC.,                        §
                                               §
         Plaintiff,                            §
                                               §
  v.                                           §
                                               §
  LOVE’S TRAVEL STOPS &                        §
  COUNTRY STORES, INC.; GEMINI                 §   Civil Action No. 3:18-CV-01345-X
  MOTOR TRANSPORT; MUSKET                      §
  CORPORATION; STANLEY                         §
  BOWERS; SCOTT DODD; LARRY                    §
  JONES; MICHAEL WOOD; ROY                     §
  TAYLOR; MATT TUGMAN;                         §
  EDWARD WASHINGTON; and                       §
  ALAN SVAJDA,                                 §
                                               §
         Defendants.

                      MEMORANDUM OPINION AND ORDER

       In 2018, Murphy Oil USA, Inc. (Murphy) sued Love’s Travel Stops & Country

Stores, Inc. (Love’s), Gemini Motor Transport (Gemini), Musket Corporation, and

eight individual fuel-carrier drivers for civil theft, conversion, and unjust enrichment

stemming from an alleged conspiracy to steal diesel fuel during Hurricane Harvey.

The Court granted the defendants’ motion for summary judgment and found that:

(1) Murphy waived its Texas Theft Liability Act claim; (2) Murphy waived its

conversion claim; (3) Murphy’s theory of unjust enrichment was unavailable; and

(4) Murphy could not recover for civil conspiracy because it is a derivative tort, and

Murphy waived all primary claims. The defendants then moved for attorneys’ fees

and costs in the amount of $1,046,563.48, as well as conditional appellate fees. [Doc.


                                           1
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21           Page 2 of 14 PageID 4407



No. 101]. Because the Court finds that the defendants properly segregated the fees

(to the extent segregation was necessary) and that the fees were not unreasonable, it

GRANTS the defendants’ motion for attorneys’ fees and costs.

                                   I. Factual Background

      The Court discussed much of the relevant background information in prior

orders, and it declines to reiterate it here. Instead, the Court outlines only those facts

relevant for the resolution of the motion for fees and costs.

      The defendants assert that they are entitled to recover over $1 million in fees

and costs.     Not surprisingly, Murphy asserts that seeking over $1 million for a

controversy valued at about $42,000 is unreasonable. Murphy’s argument has three

components: (1) Love’s did not prevail on liability under the Texas Theft Liability Act

and therefore cannot recover the fees mandated by that statute; (2) Love’s fees were

unreasonable and unnecessary; and (3) there are issues with the lodestar.

      But the defendants claim that: (1) the Court’s determination that Murphy

waived its Texas Theft Liability Act claim enables the defendants to recover under

the statute; (2) the fees were reasonable and necessary; and (3) the lodestar actually

underestimates the fees owed to the defendants by about half a million dollars.

                                      II. Legal Standard

      The Texas Theft Liability Act provides that “[e]ach person who prevails in a

suit under this chapter shall be awarded court costs and reasonable and necessary

attorney’s fees.” 1      Because “[s]tate law controls both the award of and the



      1   TEX. CIV. PRAC. & REM. CODE § 134.005(b).

                                                 2
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21                      Page 3 of 14 PageID 4408



reasonableness of fees awarded where state law supplies the rule of decision,” Texas

law applies. 2 Fee awards under the Texas Theft Liability Act are mandatory. 3 When

lawsuits advance both recoverable and unrecoverable claims, “a claimant must

segregate recoverable from unrecoverable fees.” 4 But “when discrete legal services

advance both a recoverable and unrecoverable claim” the services are “so intertwined

that they need not be segregated.” 5 To determine the reasonableness of attorneys’

fees, courts look to eight factors identified by the Texas Supreme Court in Arthur

Andersen & Co. v. Perry Equip. Corp.: 6

       (1) the time and labor required, the novelty and difficulty of the
           questions involved, and the skill required to perform the legal service
           properly;
       (2) the likelihood . . . that the acceptance of particular employment will
           preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers
           performing the services; and
       (8) whether the fee is fixed or contingent on results obtained or
           uncertainty of collection before the legal services have been
           rendered. 7

       To determine the amount of fees and costs awarded, the Court must determine

the lodestar. The lodestar is the number of hours reasonably expended multiplied by


       2   Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002).
      3 See TEX. CIV. PRAC. & REM. CODE § 134.005(b) (stating that a prevailing party “shall be

awarded court costs and reasonable and necessary attorney’s fees”).
       4   Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 313–14 (Tex. 2006).
       5   Id.
       6   945 S.W.2d 812 (Tex. 1997).
       7   Id. at 818.

                                                   3
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21                     Page 4 of 14 PageID 4409



the prevailing hourly rate in the community for similar work. 8 “In calculating the

lodestar, the court should exclude all time that is excessive, duplicative, or

inadequately documented.” 9 The Supreme Court of Texas has recognized that “the

base lodestar figure accounts for most of the relevant Arthur Andersen

considerations.” 10

                                                III. Analysis

1. The defendants are prevailing parties.

       Murphy claims that because this Court did not render a “merits” decision with

respect to the Texas Theft Liability Act claim, the defendants did not “prevail” within

the meaning of the statute. Therefore, Murphy argues, the defendants may not

recover attorneys’ fees and costs. Murphy cites to two cases to support its position:

Brinson Benefits, Inc. v. Hooper 11 and Travel Music of San Antonio, Inc. v. Douglas. 12

       In Brinson Benefits, the court noted that “to recover fees, the defendant must

nevertheless prevail on the merits of the claim, which one court has interpreted to

mean establish [it] did not commit theft.” 13 Importantly, this statement was dicta

and merely highlighted the opinion of a single court. The court held that the “widely

accepted definition” of prevailing party is “‘[t]he party to a suit who successfully

prosecutes the action or successfully defends against it, even though not necessarily


       8   Combs v. City of Huntington, Tex., 829 F.3d 388, 391 (5th Cir. 2016).
       9   Id.
       10   Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W. 469, 500 (Tex. 2019).
       11   501 S.W.3d 637 (Tex. App.—Dallas, 2016, no pet.).
       12   2002 WL 1058527 (Tex. App.—San Antonio May 29, 2002, pet. denied).
       13   Brinson Benefits, 501 S.W.3d at 642 (emphasis added) (cleaned up).

                                                    4
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21                  Page 5 of 14 PageID 4410



to the extent of his original contention.’” 14 Successfully defending against a suit does

not imply proving that a party did not commit theft; rather, it implies that the

defendant avoided liability—which is what the defendants did here.

        In Travel Music, the court held that neither party successfully defended or

prosecuted the merits of a Texas Theft Liability Act claim because the plaintiff

nonsuited that claim before trial. 15 Those facts are inapposite to those at issue here.

Murphy did not non-suit its Texas Theft Liability Act claim—it waived it. The two

are not the same.

        As our sister court to the south held after analyzing the relevant caselaw, “the

defendants seeking attorneys’ fees . . . did not need to prove that they did not commit

theft to recover attorneys’ fees reasonably and necessarily incurred defending against

the [Texas Theft Liability Act] claim[.]” 16 Obviously, this holding does not bind this

Court. But the Court finds the reasoning to be correct and persuasive.

        And even Murphy admits that “courts have awarded fees in cases in which

there were no findings on the merits.” 17 It admits this, of course, in a footnote and

without identifying the referenced cases.

        Because the language of the act does not define “prevailing party,” and the

widely accepted definition of the term requires only that a defendant “successfully

defend” against a Texas Theft Liability Act claim, the Court finds that the defendants


        14   Id. (quoting Travel Music, 2002 WL 1058527, at *3).
        15   Travel Music, 2002 WL 1058527, at *3.
        16   Pemex Exploración Y Producción v. BASF Corp., 2015 WL 12763538, at *6 (S.D. Tex. Dec.
31, 2015).
        17   Doc. No. 110 at 10, n.4.

                                                     5
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21                    Page 6 of 14 PageID 4411



were not required to affirmatively prove they did not commit theft in order to be a

prevailing party under the statute. It is therefore mandatory that the defendants be

awarded their reasonable and necessary fees and costs.

2. Love’s fees were reasonable and necessary.

       Murphy claims that the defendants’ fees were both unreasonable and

unnecessary. Prior to Murphy’s attempt to dismiss this case without prejudice in

July 2019, Murphy incurred more fees than the defendant. 18 Nevertheless, “Murphy

takes issue with [the defendants’] failure to provide justification for the

reasonableness of fees before and after” the attempted dismissal. 19 While the thrust

of Murphy’s argument targets fees incurred after July 2019, it explains that “that

should not be taken as any sort of endorsement of the fees incurred before that

date.” 20 Given that Murphy had incurred more fees than the defendants prior to July

2019, it strains credulity for Murphy to suggest those fees were unreasonable.

Furthermore, up until this point, the defendants were operating under the belief that

Murphy could prove up an eight-figure damages award; in the face of that possible

liability, the defendants’ fees are not unreasonable. Accordingly, the Court finds that

the fees the defendants incurred prior to July 11, 2019 are reasonable.




        18 Murphy offers a chart in support of its claim that the fees were unreasonable. The chart

shows that both parties billed about 1,100 hours before July 11, 2019, with the defendants billing
slightly more. What the chart fails to account for, however, is that “the average hourly rate of Love’s
attorneys was $282 (less than Murphy’s paralegals, and about half as much as Murphy’s associates).”
See Doc. No. 101 at 7; Doc. No. 114 at 9.
       19   Doc. No. 110 at 10.
       20   Id.

                                                  6
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21         Page 7 of 14 PageID 4412



       Next, the Court turns to the allegation that the defendants’ fees post-July 2019

were not necessary. Murphy claims that because it attempted to dismiss the lawsuit

without prejudice, the defendants’ decision to oppose the dismissal was made merely

“to continue to incur fees and expenses solely as an exercise to attempt to recover

those very fees and expenses, along with those previously incurred.” 21 Until July

2019, the defendants’ fees totaled about $300,000. As Murphy acknowledges, at this

time “the bulk of litigation tasks had not yet occurred and no depositions had been

taken.” 22

       Murphy’s ire is misplaced. When Murphy moved to dismiss, Chief Judge Lynn

(who presided over this case at the time) found that “if the case is dismissed without

prejudice, Defendants would suffer plain legal prejudice” and that “dismissing this

case without prejudice will prevent Defendants from recovering attorneys’ fees and

costs . . . .” 23 To eliminate that prejudice, Chief Judge Lynn allowed Murphy to

choose: either dismiss the case with prejudice or proceed with the case. Murphy chose

the latter.

       As a result, the case went forward and followed a natural progression: the

parties took depositions, filed motions, and prepared for trial. Now, after the Court

found for the defendants, Murphy claims that the fees the defendants incurred were

unnecessary because the defendants should not have opposed the motion to dismiss

without prejudice. In other words, the defendants should have eaten their losses and


       21   Id. at 12.
       22   Id. at 11.
       23   Doc. No. 49 at 3.

                                           7
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21                    Page 8 of 14 PageID 4413



dismissed the case, knowing that Murphy could refile it. Just as Chief Judge Lynn

found in 2019, this Court also finds that this was not a suitable solution. Murphy

cannot now, with the benefit of hindsight, insist that the defendants were “choos[ing]

the nuclear option” by refusing to dismiss the case without prejudice. 24 The Court

therefore finds that the defendants’ fees and costs after July 11, 2019 were not

unnecessary.

         Next, Murphy claims that the fees incurred after the Court stayed the case in

February 2020 were unnecessary. In support, Murphy contends that the defendants

should have stopped preparing for trial because (1) the case was stayed and (2) the

COVID-19 pandemic was underway. 25 The Court finds this reasoning unconvincing.

The defendants reasonably assumed that the motion for summary judgment would

be resolved in March 2020 and that due to the case’s age, it could be set for trial soon

after.    And despite the pandemic’s onset, litigation continued. This very Judge

conducted a jury trial in August and held many hearings virtually. Arguing that the

defendants should have ceased all litigation simply because the case was stayed is an

erroneous claim: to do so could have left the parties entirely unprepared for trial.

Therefore, the Court finds that the fees the defendants incurred after the case was

stayed in February 2020 were not unnecessary.




         24   Doc. No. 110 at 12.
        25 The Court notes that when it stayed the case in February 2020, it did so pending the Court’s

resolution of the outstanding motion for summary judgment—not because of COVID-19, which became
a disruption in the United States in March 2020.

                                                  8
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21         Page 9 of 14 PageID 4414



      Finally, Murphy argues that given its damages disclosure, it “is almost

incomprehensible that Love’s attorneys billed more than 3,640 hours.” 26 At this

case’s infancy, Murphy asserted that it sought an eight-figure damages award. Then,

when attempting to dismiss the case without prejudice, Murphy adjusted downward

significantly, stating that its provable damages were less than $100,000. Because

the case moved forward with the understanding that Murphy now sought less than

six figures, Murphy claims that the hours the defendants expended were

unreasonable.       In other words, the defendants should not have worked so hard

because there was not—relatively speaking—much at stake.

      But Murphy forgets two important things: (1) the time required to take

depositions and prepare for trial cannot always expand and compress relative to the

money at stake; for example, issue complexity does not always correlate to monetary

value; and, more importantly, (2) Murphy accused the defendants of civil theft.

Regardless of the money at stake, a verdict finding that Love’s, or any of the

defendants, engaged in theft would have been a significant reputational wound. It is

not inconceivable that the defendants prepared vigorously for trial to avoid that stain

and the cascading impact it may have had. The suggestion that the defendants

should have pumped the brakes and advocated less zealously for their clients because

there was not much money at stake misses the point.




      26   Doc. No. 110 at 15.

                                          9
Case 3:18-cv-01345-X Document 120 Filed 05/24/21                    Page 10 of 14 PageID 4415



3. The lodestar is correct and does not require a downward variance.

        Murphy advances multiple problems with the lodestar: (1) the calculation is

flawed; (2) the hours billed were unreasonable; and (3) the defendants failed to

segregate its fees. The Court will address each claim individually.

        i. Alleged improper calculation.

        The sum of Murphy’s improper-calculation argument is that the defendants

are not entitled to receive $1 million in fees simply because that is less than the

amount of fees it actually incurred. 27 While the Court agrees with Murphy that the

defendants are not entitled to be made whole—rather, they are entitled to receive its

reasonable and necessary fees and costs—the Court found above that the fees were

reasonable and necessary. Therefore, the Court rejects Murphy’s allegation that the

lodestar calculation is fundamentally flawed because it incorporates unreasonable

and unnecessary fees.

        ii. Unreasonable billed hours.

        For the same reasons explained above, the Court finds that the defendants’

billed hours were not unreasonable. Nevertheless, the Court will conduct an Arthur

Andersen analysis.




        27 The Court is unsure why Murphy styled this argument as an improper calculation when it

claims the fundamental flaw with the calculation is that the defendants suggest the award is
reasonable because it does not account for all their expenses. It is true that the statute mandates that
the defendants be paid only their reasonable and necessary fees, regardless of the amount they
actually incurred, but this does not go to the nature of the underlying lodestar calculation.

                                                  10
 Case 3:18-cv-01345-X Document 120 Filed 05/24/21          Page 11 of 14 PageID 4416



             (1) The time and labor required, the novelty and difficulty of the
                 questions involved, and the skill required to perform the legal
                 service properly.

       The Court understands that the legal issues in this case were not particularly

novel; even so, mounting a successful defense required extensive research and legal

work, in part because Murphy sued multiple companies and drivers. As a result,

defense required significant time and labor.        Because the case involved a large

damages claim (although Murphy eventually reduced it) and reputational harm, it

required skilled lawyers to perform the legal services in order to avoid a judgment

against the defendants.

             (2) The likelihood . . . that the acceptance of particular employment
                 will preclude other employment by the lawyer.

       The defendants’ motion explains that “the sheer size of this engagement

necessarily precluded other employment opportunities[.]” 28

             (3) The fee customarily charged in the locality for similar legal
                 services; the amount involved and the results obtained.

        The defendants’ attorneys billed reasonable rates for this locality, and neither

party disputes this. The amount ultimately at issue was less than $100,000. But

Murphy began the litigation claiming it could recover eight figures. The defendants

defeated all of Murphy’s claims, preventing reputational and monetary harm.

Although fee awards that are disproportionate to the amount at issue should make a

court pause, Texas courts routinely approve fee awards that exceed the underlying




       28   Doc. No. 102 at 30.

                                            11
Case 3:18-cv-01345-X Document 120 Filed 05/24/21                Page 12 of 14 PageID 4417



amount in dispute. 29 The Court finds that although the fees requested exceed the

disputed amount, they are not unreasonable.

             (4) The time limitations imposed by the client or by the circumstances;
                 the nature and length of the professional relationship with the
                 client.

       The client imposed no time limitations. Although this was the first time the

defendants’ attorneys represented the defendants, they have subsequently

represented them in multiple other matters.

             (5) The experience, reputation, and ability of the lawyer or lawyers
                 performing the services.

       The lawyers involved were qualified and experienced.

             (6) Whether the fee is fixed or contingent on results obtained or
                 uncertainty of collection before the legal services have been
                 rendered.

       The fee was not contingent.

       After evaluating the Arthur Andersen factors, the Court finds that the

requested fee award is reasonable.

       iii. Fee Segregation.

       Finally, Murphy attacks the defendants’ alleged failure to properly segregate

fees on recoverable claims from fees on unrecoverable claims. The Supreme Court of

Texas has explained that “intertwined facts do not make tort fees recoverable[.]” 30

And Murphy claims that the defendants assert that “the facts of the case are



       29See, e.g., Herring v. Heron Lakes Estates Owners Ass’n, Inc., 2011 WL 2739517, at *2, *5
(Tex. App.—Houston [14th Dist.] Jan. 4, 2011, no pet.) (upholding fees 102 times the underlying
award).
       30   Tony Gullo Motors, 212 S.W.3d at 313–14.

                                                 12
Case 3:18-cv-01345-X Document 120 Filed 05/24/21           Page 13 of 14 PageID 4418



intertwined as the basis for the argument that [the defendants do] not have to

segregate [their] fees.” 31      But the defendants didn’t argue that segregation was

unnecessary because the facts were so intertwined; they argued it was, to a large

extent, inapplicable because the “discrete legal services advance both a recoverable

and unrecoverable claim that . . . are so intertwined that they need not be

segregated.” 32 The Supreme Court of Texas supports that basis for non-segregation. 33

      Murphy wishes to ignore the reality that the vast majority of discrete legal

services the defendants’ attorneys undertook in this case advanced both recoverable

and unrecoverable claims. This is so because: (1) very little time was spent developing

the unjust enrichment claim, and the defendants segregated unjust-enrichment

hours; (2) the conspiracy claim is derivative; and (3) the theft and conversion claims

were advanced by discrete legal services so intertwined that they did not justify

segregation.

                                        IV. Conclusion

      For the foregoing reasons, the Court finds that the defendants are entitled to

attorneys’ fees and costs.        The Court evaluated the fee table submitted by the

defendants and finds the entries to be sufficient and detailed. The Court therefore

awards: (1) reasonable and necessary attorneys’ fees in the trial court of

$1,024,006.25; (2) costs in the trial court in the amount of $22,557.23; and

(3) conditional reasonable and necessary attorneys’ fees for the appeal of this case, in


      31   Doc. No. 110 at 18.
      32   Tony Gullo Motors, 212 S.W.3d at 313–14.
      33   See id.

                                                13
Case 3:18-cv-01345-X Document 120 Filed 05/24/21       Page 14 of 14 PageID 4419



an amount to be determined by this Court following remand after appeal. Because

Gemini was responsible for payment of all attorneys’ fees and costs of Kane Russell

Coleman Logan PC in the representation of the defendants, Gemini receives the

award.

      IT IS SO ORDERED this 24th day of May, 2021.




                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                        14
